EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with     Rafael Rodriguez on 6/11/2021.

The application has been amended as follows: 
Claims 12-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed over the prior art of record as none of them, along or in combination, discloses a helmet having a processor, memory module, shall, facemask buffer system with pressure sensor, chinstrap buffer system with air pressure sensor, cheek guard, cranial buffer system having air sleeve with air pressure sensor, at least two straps with tension sensor and at least eight cushions comprising a plurality of sensors. 
The closest prior art is Withnall (US 2011/0271428), Chu (US 2013/0060168), Klein (US 2014/0325744), Chen (US 2007/0113324) and Ahn (US 2005/0108807), as well as any other reference of prior art of record, do not disclose, teach, or fairly suggest the combination as claimed; thus, such a combination would only be arrived at using 
	Therefore, Claims 1, 2, 4-10 have been determined allowable over the prior art because the combination as claimed would only be arrived at by improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHARINE G KANE/Primary Examiner, Art Unit 3732